Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 11, 18-19, 23, 25, 29, 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170235808 to Salame.


Regarding claim 1, 
Salame teaches a cloud-based method for maintaining a distributed cloud spectrum access system (SAS), the method comprising: 
syncing one or more frontend databases at a frontend-SAS with corresponding backend databases at a backend-SAS (¶ 45-46, 49, 75, synchronization of databases); 

monitoring a connection between the frontend-SAS and the backend-SAS (¶ 75, connection monitoring); 

determining the connection between the frontend-SAS and the backend-SAS has been severed (¶ 75, connection monitoring and failure detection); 

continuing to operate the front-end SAS within an interference headroom, wherein the interference headroom guarantees there is none to limited interference to dynamic incumbents (¶ 8-9, 45-46, maintaining database operation/synchronization in real time); 

attempting one or more robustness mechanisms to ensure impact to the frontend-SAS is minimized and to reestablish the connection between the frontend-SAS and the backend-SAS (¶ 45-46, 49, 75, recovery algorithms, timed confirmation routes, etc); and 

upon determining the connection is reestablished, reconciling the one or more frontend databases at the frontend-SAS with the corresponding backend databases at the backend-SAS (¶ 75, reconciliation after failure).

Regarding claim 5, 23,
Salame teaches:
wherein the frontend-SAS is configured to connect to a predetermined user device (fig. 5, ¶ 45-46).

Regarding claim 7, 25,
Salame teaches:
wherein the frontend-SAS is configured to connect to one or more devices of a particular user and supports one or more SASs (¶ 45-47).


Regarding claim 11, 29,
Salame teaches:
wherein the distributed cloud SAS comprises a multi-tier architecture (fig. 3, 7).

Regarding claim 18, 36,
Salame teaches:
wherein the backend-SAS is configured to perform one or more of: handling requests from the frontend-SAS, routing responses back to the frontend-SAS, discovering and securely establishing a connection to the frontend-SAS, maintaining data related to the frontend-SAS, or storing a present state of the frontend-SAS (¶ 75, connection establishment).

Claims 19, 37 are addressed by similar rationale as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4, 10, 12-13, 20-22, 28, 30-31, are rejected under 35 U.S.C. 103 as being unpatentable over Salame in view of US 20210352488 to Khawer.



Regarding claim 2, 20,
Salame teaches:
monitoring one or more services at the frontend-SAS; determining whether a performance criteria for the one or more services is met (¶ 75, monitoring; determination of performance).
Salame fails to teach but Khawer teaches:
raising an alert when the performance criteria for at least one of the one or more services is not met (¶ 19, 59, 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Khawer. The motivation to do so is that the teachings of Khawer would have been advantageous in terms of facilitating redundancy and connection reliability (Khawer, ¶ 18).

Regarding claim 3, 21,
Salame teaches:
wherein monitoring one or more services at the frontend-SAS comprises one or more of edge infrastructure state and health monitoring, edge application state and health monitoring, collecting key performance indicators and analytics (¶ 75).

Regarding claim 4, 22,
Salame teaches:
providing a user device with data related to the monitored one or more services (¶ 75 provision of data related to monitored services such as time of loss).


Regarding claim 12, 30,
Salame fails to teach but Khawer teaches:
wherein the one or more databases at the frontend-SAS store data comprising one or more of information pertaining to incumbents, available backend-SAS blocks, a move list for Dynamic Protection Area (DPA) operations, or alternate channels (¶ 30-33). Motivation to include Khawer is the same as presented above.

Regarding claim 13, 31,
Salame fails to teach but Khawer teaches:
routing requests asynchronously from the frontend-SAS to a most appropriate backend-SAS block utilizing a combination of criteria, the criteria comprising CBSD-to-incumbent mapping, block health, closest backend-SAS block in terms of geographical or network distance, least loaded backend-SAS block, backend-SAS block which has an extended capability (¶ 30-33, mapping and geographical distance). Motivation to include Khawer is the same as presented above.


Regarding claim 10, 28,
Salame fails to teach but Khawer teaches:
detecting the frontend-SAS has been compromised; and isolating the frontend-SAS from the backend-SAS until the frontend-SAS is no longer compromised (¶ 17-19, 37, 42). Motivation to include Khawer is the same as presented above.




Claim 6, 17, 24, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Salame in view of US 20190320494 to Jayawardene.

Regarding claim 6, 24,
Salame fails to teach but Jayawardene teaches:
wherein the frontend-SAS is configured to connect to one or more user devices based on their physical proximity to the frontend-SAS (¶ 387).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Jayawardene. The motivation to do so is that the teachings of Jayawardene would have been advantageous in terms of maintaining uninterrupted connections (Jayawardene, ¶ 387).

Regarding claim 17, 35,
Salame fails to teach but Jayawardene teaches:
wherein the frontend-SAS is configured to perform one or more of: terminating SAS protocol exchanges with user devices, routing requests over an interface to the backend-SAS based on criteria, handling alternate channel allocation upon DPA activation, and maintaining and accessing a relevant mapping to cloud data (¶ 15, 305). Motivation to include Jayawardene is the same as presented above. 

Claim 14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Salame in view of Khawer in view of  Jayawardene.


Regarding claim 14, 32,
Salame fails to teach but Jayawardene teaches:
wherein the extended capability is chosen from a list comprising advanced planning services, tighter integration with a packet core or connectivity services, 5G-oriented capabilities, and New Radio (abstract, ¶ 15-16, 30-34). Motivation to include Jayawardene is the same as presented above.







Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Salame.

Regarding claim 8, 26,
Salame fails teach: wherein the frontend-SAS is configured to deploy different versions of the SAS functionality as required. However, Official Notice is taken that deploying different versions is a rudiment in the art useful for update provisioning and would therefore have been obvious to include. 

Regarding claim 9, 27,
Salame fails to teach: wherein the frontend-SAS is configured to support public and private SASs. However, Official Notice is taken that public and private architectures are well-known in the art and therefore would have been obvious to use in order to provide privacy. 



Claims 16, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Salame in view of US 20190159176 to Barton. 

Regarding claim 16, 34,
Salame fails to teaches but Barton teaches: 
predicting an activity of the dynamic incumbents by utilizing machine learning techniques; and allocating spectrum provided by the frontend-SAS based on the prediction (¶ 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Barton. The motivation to do so is that the teachings of Barton would have been advantageous in terms of facilitating spectrum allocations (Barton, ¶ 46).




CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445